Citation Nr: 1610489	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-03 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Bell's palsy, to include as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

The appellant	


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1981 to June 1981.  He had additional service in the Alabama National Guard from December 1980 to October 2003 with multiple periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2014, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In February 2015, the Board remanded these matters for additional development and the case now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the February 2015 remand, the issue of entitlement to service connection for a stroke was raised by the record in the appellant's February 2013 substantive appeal, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to a disease or injury incurred or aggravated during ACDUTRA or an injury incurred or aggravated during INACDUTRA.

2.  Bell's palsy is not shown to be causally or etiologically related to a disease or injury incurred or aggravated during ACDUTRA or an injury incurred or aggravated during INACDUTRA, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).

2.  The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2011 letter, sent prior to the initial unfavorable decision issued in September 2011, and a March 2015 letter advised the appellant of the evidence and information necessary to substantiate his service connection claims, to include based on periods of ACDTURA and INACDUTRA as well as on a secondary basis, and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2015 letter was issued after the initial September 2011 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2015 letter was issued, the appellant's claim was readjudicated in the November 2015 
supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the appellant's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Board notes that, in accordance with the Board's February 2015 remand directives, the AOJ attempted to obtain records from the emergency room at Fort Rucker; however, in September 2015, such facility indicated they had no records.  

Additionally, in accordance with the February 2015 remand, the AOJ requested in a March 2015 letter that the appellant submit, or provide an authorization form so as to allow VA to obtain, private records from any source, to include Dr. M.J.; however, he did not respond to such request.  In this regard, the Board notes that, at the April 2015 VA examination, the appellant reported ongoing treatment from Dr. C., a cardiologist, for his hypertension and in March 2015 at Southeast Alabama Medical Center for Bell's palsy.  However, he did not submit such records, or provide authorization to allow VA to obtain them despite VA's specific request to do so in the March 2015 letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the appellant has not identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The appellant was also afforded VA examinations in July 2011 and April 2015 in conjunction with his hypertension claim and in April 2015 for his Bell's palsy claim.  The appellant has not alleged that such examinations are inadequate to adjudicate his claims.  Furthermore, the Board finds that these examinations and their accompanying opinions are adequate to decide the issues on appeal, as they were predicated on an interview with the appellant, a review of the record, including his service treatment records, and physical examinations with appropriate diagnostic testing.  The opinions proffered considered all pertinent evidence of record and provided a complete rationale, relying on and citing records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the history and symptomatology relating to the appellant's claimed disorders.  The undersigned also elicited testimony regarding the appellant's claimed in-service events that he contends have caused his alleged disorders as well as statements regarding his history of symptoms and treatment to the current time.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding VA and private treatment records, the Board remanded the issues in February 2015 in order to obtain such records.  Additionally, while on remand, the appellant was afforded a VA examination in April 2015 so as to determine the nature and etiology of his claimed hypertension and Bell's palsy.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claims decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claims decided herein based on the current record.

As noted previously, in February 2015, the Board remanded the case for additional development, to include affording the appellant VCAA notice with regard to the secondary aspect of his claim for Bell's palsy, obtaining outstanding records referable to his National Guard service as well as private treatment records, and affording him a VA examination with opinions addressing the etiology of his hypertension and Bell's palsy.  As noted previously, the AOJ provided complete VCAA notice, to include with regard to secondary service connection, in a March 2015 letter.  Additionally, the AOJ obtained the appellant's National Guard records, to include his relevant periods of ACDUTRA and INACDUTRA, and, despite the AOJ's efforts, there were no records available from Fort Rucker.  Furthermore, as previously noted, in a March 2015 letter, while the AOJ requested that the appellant submit, or provide an authorization form so as to allow VA to obtain, identified private records from Dr. M.J., he did not respond to such request.  Finally, as noted previously, the appellant was afforded VA examinations in April 2015 so as to determine the nature and etiology of his hypertension and Bell's palsy.  Therefore, the Board finds that the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The appellant's service personnel records reflect various periods of ACDUTRA, to include from February 11-June 2, 1981; July 4-18, 1981; July 10-24, 1982; July 23-August 6, 1983; May 26-June 9, 1984; July 20-August 3, 1985; May 3-17, 1986; May 2-16, 1987; July 9-23, 1988; July 8-22, 1989; May 5-19, 1990; May 1-18, 1991; May 2-16, 1992; September 12-26, 1992; May 19-21, 1993; and May 22-June 5, 1993. 

Pay records from the Defense Finance and Accounting Service (DFAS) reflect various periods of INACDUTRA, to include from December 6-7, 1980; January 17-18, 1981; February 7-8, 1981; June 13-14, 1981; July 25-26, 1981; August 22-23, 1981; September 19-20, 1981; October 3-4, 1981; October 25, 1981; November 15, 1981; December 12-13, 1981; January 16-17, 1982; February 20-21, 1982; March 13-14, 1982; April 3-4, 1982; May 22-23, 1982; June 5-6 and June 19-20, 1982; August 7-8, 1982; September 18-19, 1982; October 2-3, 1982; November 6-7, 1982; December 4-5, 1982; January 15-16, 1983; February 5-6, 1983; March 12-13, 1983; April 9-10, 1983; May 21-22, 1983; June 5 and June 26, 1983; July 9-10, 1983; August 13-14, 1983; September 24-25, 1983; October 15-16, 1983; November 5-6, 1983; December 17-18, 1983; January 21, 1984; March 24-25, 1984; April 16-17, 1984; May 5-6, 1984; August 25-26, 1984; October 20-21, 1984; November 17-18, 1984; December 8-9, 1984; January 19-20, 1985; February 9-10. 1985; March 2-3, 1985; April 20-21, 1985; May 18-19, 1985; June 9 and June 25, 1985; July 15-16, 1985; August 10-11, 1985; September 7-8, 1985; October 27, 1985; November 23-24, 1985; December 7-8, 1985; January 11-12, 1986; February 22-23, 1986; March 15-16, 1986; April 12-13, 1986; May 18, 1986; June 7-8, 1986; July 31, 1986; August 24, 1986; October 18-19, 1986; November 15-16, 1986; December 6-7, 1986; January 24-25, 1987; February 21-22, 1987; March 14-15, 1987; April 26, 1987; May 17, 1987; June 27-28, 1987; July 25-26, 1987; August 29-30, 1987; September 26, 1987; November 21-22, 1987; December 5-6, 1987; January 9-10, 1988; February 27-28, 1988; March 19-20, 1988; April 24-25, 1988; June 11-12, 26, 28, 1988; July 24, 1988; August 20-21, 1988; September 7, 10, 11, 1988; October 22-23, 1988; November 19-20, 1988; December 10-11, 1988; January 28-29, 1989; February 25-26, 1989; March 11-12, 1989; April 22-23, 1989; May 6-7, 1989; June 3-4, 14, 25, 1989; July 23, 1989; August 19-20, 1989; September 23-24, 1989; October 28-29, 1989; November 18-19, 1989; December 16-17, 1989; January 6-7, 1990; February 3-4, 1990; March 24-25, 1990; April 7-8 and 21-22, 1989; June 23-24, 1990; July 21, 1990; August 3, 18-19, 1990; September 22-23, 1990; October 21-22, 1990; November 17-18, 1990; December 8-9, 1990; January 12-13, 1991; February 24-25, 1991; March 9-10, 1991; April 6-7, 21, 1991; May 19, 1991; June 8-9, 1991; July 20-21, 1991; August 10-11, 1991; September 14-15, 1991; October 5-6, 1991; October 21, 1991; November 3, 1991; December 7-8, 1991; January 4-5, 1992; February 1-2, 1992; April 4-5, 26, 1992; May 17, 1992; June 14 and 16, 1992; July 11-12, 1992; August 8-9, 1992; October 3-4, 1992; December 5-6, 1992; January 9-10, 1993; February 20-21, 1993; April 3-4, 1993; and May 1-2, 1993. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.307, 3.309.  

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3 d 13331 (Fed. Cir. 2013).  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Therefore, while the appellant has a current diagnosis of hypertension, presumptive service connection for such chronic disease based on a period of ACDUTRA or INACDUTRA is not available.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The appellant asserts that his hypertension either began or was aggravated during ACDUTRA in the Army National Guard.  He stated that he first had high blood pressure in either July 1984 or July 1985 when he was on ACDUTRA.  He reported that he went to sick call and then followed up with a primary care physician when he returned home.  The appellant further alleged that subsequent periods of ACDUTRA and INACDUTRA aggravated his hypertension.  

The service treatment records reflect that, in the appellant's National Guard enlistment exam in December 1980, that his blood pressure was noted to be 116/80, and in his Report of Medical History, the appellant noted that he was in "good health" and that he did not have nor had he ever had high or low blood pressure.  A February 1981 record reflects that the appellant's blood pressure was noted to be 100/70.  In the appellant's June 1984 Report of Medical History, the appellant noted that his health was good, that he was not taking any medications, and that he did not nor had he ever had high or low blood pressure.  The appellant's June 1984 Report of Medical Examination reflects that his blood pressure was 120/78.  In his July 1988 Report of Medical History, the appellant noted that his health was "excellent" and he marked that he did not nor had he ever had high or low blood pressure.  The appellant's July 1988 Report of Medical Examination reflects that that his blood pressure was 118/88.  

In the appellant's May 1992 Report of Medical History, while he noted that he was in good health and that he was not taking any medications, he marked that he had either high or low blood pressure.  However, the May 1992 Report of Medical Examination noted that the appellant's blood pressure was 110/90 and did not note any concerns over his blood pressure.  

In the appellant's May 1997 Report of Medical History, noted to be conducted for the purpose of "Quad," he noted that he had high or low blood pressure, but wrote that his health was good and that he was not taking any medications.  The physician who conducted the May 1997 examination noted that the appellant reported high blood pressure which fluctuated.  The physician also noted that the appellant should "consult with his doctor for medical advice on blood pressure" and requested that the appellant complete a 5 day blood pressure check.  The appellant complied and the results were: Wednesday in the morning 115/120 and in the evening  132/108; Thursday in the morning while standing 1140/110 and while sitting 160/120 and in the evening 160/112; Friday in the morning 150/110 and in the evening 140/100;  Saturday in the morning 150/104 and in the evening 140/100; and Sunday in the morning 130/100 and in the evening 130/98.  There is no indication that the appellant was on ACDUTRA at such time.

At a July 2011 VA examination, the appellant reported that he was made aware of elevated blood pressure readings in 1983, and that he was placed on medication in 2002.  The appellant reported that he has remained on blood pressure medication since 2002, and that his blood pressure has fluctuated over the years.  The appellant reported that he suffered a heart attack in 2004.  The appellant's blood pressure measurements were: 133/91, 131/90, and 131/94.  The examiner diagnosed essential hypertension, coronary artery disease, and hypercholesterolemia.  The examiner noted that the records reflect "normal BP readings of 116/80 on 12/19/80... and BP reading of 100/70 on 02/21/81...Elevated BP reading are documented on 5/20/97 report showing a 5-day BP check...Normal readings were noted on 06/5/84 with BP of 120/78 and in July 1988 with a reading of 118/88."  The examiner opined that "the appellant's current hypertension is less likely than not the result of or caused by in-service active military duty between 2/11/81 and 6/21/81."  While the Board finds this opinion to have great probative value for the appellant's period of service from February 1981 to June 1981, the examiner did not take into account the appellant's subsequent years of service. 

During the September 2014 hearing, the appellant testified that he first "found out about the hypertension during summer camp."  The appellant testified that, during his annual training in the summer of either 1984 or 1985, he fainted and was taken to sick call.  He testified that it was at that time that he found out his blood pressure was high.  The appellant testified that the treating physician recommended that he follow up with his primary care physician upon his return home.  The appellant testified that prior to his 2-week summer training, he had no issues with his blood pressure.  The appellant testified that his primary care physician followed his blood pressure for about a month upon his return and then placed him on medication, and that the appellant had been on blood pressure medication since that time.  The appellant testified that he believed that his subsequent periods of ACDUTRA and INACDUTRA aggravated his high blood pressure. 

At an April 2015 VA examination, the appellant reported that his hypertension was found in the summer of 1984 or 1985 with symptoms of headaches and dizziness.  The appellant reported that at the time, his blood pressure was high but that he was told to stay out of the sun as much as possible.  The appellant reported that, upon his return home, he saw his primary care physician who diagnosed him with hypertension and placed him on medications.  The appellant reported that his hypertension was aggravated by his subsequent ACDUTRA as his job was field artillery and he "was in the hot sun which cause [sic] the pressure to elevate."  Physical examination revealed the appellant's blood pressure readings to be: 119/78, 117/76, 112/75 with an average of 116/76.  The examiner found that the appellant had no other physical findings, complications, conditions, or symptoms.  

The April 2015 examiner opined that the appellant's hypertension was less likely as not caused or aggravated by a disease or injury during any period of ACDUTRA, or caused or aggravated by an injury during INACDUTRA.  The examiner's rationale was that the appellant's first period of service was from February 1981 to June 1981, and that his Alabama National Guard enlistment was from December 1980 to October 2003.  The examiner noted that the appellant's blood pressure readings upon enlistment with the National Guard were 120/78, and in June 1984 they were 120/78, in July 1988 118/88, and in May 1992 110/90.  In May 1997, the appellant was sent for a 5-day consultation, which revealed readings of 132/108, 160/110, 150/110, 150/104, 130/100.  The examiner noted that the appellant's "blood pressure was normal until 1997 which was a period of INACDUTRA...Private records for his doctor [are] noticeably absent.  [The appellant] reports being place[d] on blood pressure medication in 2002.  However from 1997 to 2002 records are noticeabl[y] absent."  The examiner concluded that "preponderance of the evidence indicates hypertension was not caused or aggravated by a disease or injury during any period of ACDUTRA, or caused or aggravated by an injury during any period of INACDUTRA."

Based on the foregoing evidence, the Board finds that the appellant currently has hypertension, as documented by the July 2011 and April 2015 VA examiners.  However, service connection for hypertension is not warranted as such was not incurred or aggravated during a period of ACDUTRA and, as such is a disease rather than an injury, service connection based on a period of INACDUTRA is not warranted.       

Moreover, the Board accords the VA examiners' opinions significant probative value, as they reflect opinions based on a thorough review of the appellant's medical records and provide rationales which discusses the appellant's assertions and pertinent medical history.  The examiners addressed the appellant's periods of ACDUTRA and INACDUTRA as well as the allegations reported by the appellant in determining that it was less likely than not that the appellant's current hypertension was the result of or caused by in-service active duty or caused or aggravated by a disease or injury during any period of ACDUTRA, or caused by an injury during any period of INACDUTRA.  Therefore, the July 2011 and April 2015 opinions considered all pertinent evidence of record and provided complete rationales, relying on and citing records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the July 2011 and the April 2015 VA examiners' opinions great probative weight.  No contrary medical opinion is of record. 

The Board has also considered the appellant's statements that his hypertension is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the question of causation or aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the cardiovascular system.  There is no indication that the appellant possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's opinion regarding the etiology of his hypertension is non-probative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, to the extent that the appellant his hypertension was incurred during a period of ACDUTRA, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the appellant's statements regarding the onset of hypertension to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the appellant has provided conflicting reports regarding when his hypertension began and when he was placed on medication.  Specifically, during the course of seeking compensation benefits from VA, he has reported that he was first made aware of his hypertension in 1983 and began taking medication in 2002, as well as reporting that he was made aware of his blood pressure issues in 1984 or 1985 and has been on medication since that time.  However, he reported in his Reports of Medical History in June 1984 and July 1988 that he had no problems with his blood pressure, and  in June 1984, May 1992, and May 1997 that he was not taking any medications.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

Therefore, the appellant's current statements, made in connection with his pending claim for VA benefits, that his hypertension had its onset during a period of ACDUTRA is inconsistent with the contemporaneous evidence.  As such, the appellant's lay assertions in this regard are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the appellant's statements regarding the onset of his hypertension to be not credible. 

Therefore, the Board finds that the appellant's hypertension is not shown to be causally or etiologically related to a disease or injury incurred or aggravated during ACDUTRA or an injury incurred or aggravated during INACDUTRA.  Consequently, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Bell's Palsy

The appellant has generally contended that he has Bell's palsy as a result of his service, or in the alternative, such was caused or aggravated by his hypertension.

The appellant's service personnel records include a Report of Investigation, Line of Duty and Misconduct Status, report that reflects that, on May 21, 1985, during a period of INACDUTRA, he woke up Sunday, May 19, 1985, with his face hurting him.  He assumed that he was bitten that night by an insect causing the pain.  He thought the pain would go away; therefore, he did not seek any medical care at that time.  On Tuesday, May 21, 1985, when the pain did not go away, he went to his unit and he was referred to Lyster Army Hospital at Fort Rucker where he was diagnosed with Bell's palsy.  As such is a disease, the officer determined that such was not incurred in the line of duty.  The appellant's service treatment records are negative for any complaints, treatment, or diagnoses referable to Bell's palsy.   

At the July 2011 VA examination, the appellant reported to the examiner that he suffered a stroke in either 1984 or 1985 while serving in the National Guard.  The appellant reported that he experienced "a crooked positioning of the left side of his mouth and left eyelid dysfunction...States these changes continued for about 3 weeks before returning to near normal.  Reports left eye over 4 or 5 months eventually returned to normal function."

During the September 2014 hearing the appellant testified that during a weekend drill in May 1986, he woke and his "face was kind of twisted."  The appellant testified that his unit "carried [him] to Fort Rucker" where he was treated for Bell's palsy.  The appellant testified that the incident in May 1986 was the only incidence of the disease.  The appellant testified that his left eye was still not completely back to normal and that it was "always watery."  The appellant testified that it was his belief that his hypertension caused the Bell's palsy. 

At the April 2015 VA examination, the appellant reported that he was first treated for Bell's palsy in 1986 and that it returned in March 2015.  Physical examination revealed that the appellant's cranial nerves V, VI, VII, IX, X, XI, and XII were normal.  The examiner determined that there were no signs of Bell's palsy present.  The examiner diagnosed Bell's palsy and found that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that "preponderance of the evidence indicates no Bell's palsy since 1985 until 03/23/2015 a span of 30 years" and that the appellant "was not on active [duty] in 1985."  The examiner found that the appellant was "diagnosed on a period of INACDUTRA in 1985."  The examiner also opined that the appellant's Bell's palsy was not caused by or aggravated by the appellant's hypertension as "the first diagnosis [of the appellant's Bell's palsy] was in 1985 and hypertension was diagnosed in 1997."  

The Board accords the VA examiners' opinions significant probative value, as they reflect opinions based on a thorough review of the appellant's medical records and provide rationales which discuss the appellant's assertions and pertinent medical history.  The examiners addressed the appellant's periods of ACDUTRA and INACDUTRA as well as the allegations reported by the appellant in determining that it was less likely than not that the appellant's current Bell's palsy is related to a disease or injury incurred or aggravated during ACDUTRA or an injury incurred or aggravated during INACDUTRA. Therefore, the July 2011 and April 2015 opinions considered all pertinent evidence of record and provided complete rationales, relying on and citing records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the July 2011 and the April 2015 VA examiners' opinions great probative weight.  No contrary medical opinion is of record. 

The Board has also considered the appellant's statements that his Bell's palsy is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno, supra.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, supra.

However, the question of causation or aggravation of Bell's palsy involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the neurological system.  There is no indication that the appellant possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's opinion regarding the etiology of his Bell's palsy n is non-probative evidence.  See Jandreau, supra; Woehlaert, supra.

As the appellant's Bell's palsy was incurred during a period of INACDUTRA, and as Bell's palsy is a disease and not an injury, the Board finds that direct service connection for such disorder is not warranted. 

Regarding service connection for Bell's palsy as secondary to hypertension, as discussed previously, the appellant is not entitled to service connection for hypertension.  As such, the Board finds that under the law, the appellant lacks legal grounds to establish entitlement to service connection for Bell's palsy as secondary to such disease.  See Sabonis.  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for hypertension, the disability claimed by the appellant to have proximally caused his Bell's palsy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for Bell's Palsy as secondary to hypertension is without legal merit.  Id. 

Consequently, the Board finds that Bell's palsy is not shown to be causally or etiologically related to a disease or injury incurred or aggravated during ACDUTRA or an injury incurred or aggravated during INACDUTRA, and is not caused or aggravated by a service-connected disability.  Therefore, service connection for such claimed disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for Bell's palsy.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied. 

Service connection for Bell's palsy is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


